The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Acknowledgement 
Acknowledgment is made of inventors’ claim for foreign priority based on applications EM008251862-001, -002, -003, and -004 filed in the European Union on 11/05/2020. 

Foreign Priority
It is noted that an access code has been provided for the purpose of retrieving the foreign priority, however the office has been unable to retrieve the documents. This could be for any number of reasons: the code could be incorrect, the representative country might not have yet been cooperating with the USPTO for electronic transfer of foreign priority documents in Design patent applications, or the application was filed during the period when the USPTO still required an Application Data Sheet (ADS) to be filed in order to complete retrieval of an electronic priority document, or some other type of error. The applicant is encouraged to reach out to the Electronic Business Center (EBC) for aid in correcting the deficiency. The domestic toll-free phone number for the EBC is 1-866-217-9197, and the non-toll free number which might be accessed outside of the United States is 1-571-272-4100. The office hours for the EBC are 6:00 a.m. to 12:00 midnight, Eastern Standard Time, Monday through Friday.
	

Election/Restriction
This application discloses the following embodiments:
Embodiment 1: FIGS. 1.1 – 1.7 
Embodiment 2: FIG. 1.8 – 2.7
Embodiment 3: FIGS. 3.1 – 3.7
Embodiment 4: FIG. 3.8
Embodiment 5: FIG. 4.2 – 4.8 

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  

Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). Patently distinct designs are created by the different appearances of the embodiments and due to appearance differences caused by varying the scope of the design.  

Embodiment 1 illustrates a design for a water carbonation andor (sic) enrichment apparatus with particular features identified with arrows that distinguish it from the other embodiments. 

    PNG
    media_image1.png
    787
    573
    media_image1.png
    Greyscale


Embodiment 2 illustrates a design for a water carbonation andor (sic) enrichment apparatus similar to embodiment 1 but with a feature removed from the article. It is noted that FIGs. 1.8 and 2.4 are identical. This is why FIG. 1.8 is included in the embodiment. The lack of figure descriptions makes a clear understanding of the inventors’ intent unclear.

    PNG
    media_image2.png
    789
    564
    media_image2.png
    Greyscale





Embodiment 3 illustrates a design for a water carbonation andor (sic) enrichment apparatus similar to embodiment 1 but with a feature added to the article.

    PNG
    media_image3.png
    706
    521
    media_image3.png
    Greyscale



Embodiment 4 illustrates a design for a water carbonation andor (sic) enrichment apparatus similar to embodiment 3 but with a feature removed from the article.

    PNG
    media_image4.png
    719
    518
    media_image4.png
    Greyscale



Embodiment 4 illustrates a design for a water carbonation andor (sic) enrichment apparatus but appears to be a removeable feature illustrated in the figures that show the entire article. 

    PNG
    media_image5.png
    338
    209
    media_image5.png
    Greyscale


Because of the differences identified in elements included and or differences in scope, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct embodiments.

A reply to this requirement must include an election of a single embodiment for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single embodiment will be held nonresponsive.  

Applicant is requested to cancel any drawing figures and corresponding descriptions directed to nonelected embodiments.

Should applicant traverse this requirement on the grounds that the embodiments are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the embodiments to be obvious variations of one another. No argument asserting patentability between the embodiments will be considered once the groups have been determined to comprise a single inventive concept. 
In the interest of compact prosecution, the following is set forth as it pertains to all the embodiments.

Specification 
1) The title contains an error and the examiner recommends amending to correct the error “andor.” Moreover, the examiner notes that the title contains two articles. A design patent application may only include an article of manufacture (MPEP 1502). When a design is embodied in an article having multiple functions or comprises multiple independent parts or articles that interact with each other, the title must clearly define them as a single entity, for example, combined or combination, set, pair, unit, or assembly. The title of the design being claimed must be descriptive, accurate, clear, and correspond to the name of the article in which the design is embodied or applied. (35 USC 171, MPEP 1503.01.I). The examiner suggests recommending the title: 
- - Water carbonation and enrichment apparatus (CHOOSE ONE: combination, set, unit, or assembly) - - 	

2) The examiner suggests that the specification be amended to provide descriptions for the figures. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)(II). If the figure descriptions were described properly, the relationship of the figures might have a different interpretation when identifying the restriction embodiments.
 
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawing in a language that is meaningful to the public, MPEP
1503.01 (II). 37 C.F.R. 1.154 covers the arrangement of application elements in a design application: 37 C.F.R. 1.154(b)(4) Description of the figure or figures of the drawing.

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons
	
Conclusion
In view of the above requirement, further action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is (571) 270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922